  Case 21-05848       Doc 32    Filed 08/23/21 Entered 08/23/21 15:41:17           Desc Main
                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                     )               BK No.:     21-05848
Ramito Garcia                              )
                                           )               Chapter: 13
                                           )
                                                           Honorable David D. Cleary
                                           )
                                           )
                Debtor(s)                  )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 25, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable David D. Cleary
Dated: August 23, 2021                                           United States Bankruptcy Judge
